--------------------------------------------------------------------------------

Exhibit 10.6

CONSULTING AGREEMENT

THIS AGREEMENT dated for reference the 1st day of March, 2007.

BETWEEN:

> > > > ARKANOVA ENERGY CORPATION., a corporation formed pursuant to the laws of
> > > > the State of Nevada and having an office for business located at 12880
> > > > Railway Avenue, Unit 35, Richmond British Columbia V7E 6G4
> > > > 
> > > > (the "Company")

AND:

> > > > JOHN LEGG, Businessman, of Suite 1650, 200 Burrard Street, Vancouver BC
> > > > Canada V6C 3L6
> > > > 
> > > > (the “Contractor”)

WHEREAS:

A.

the Company is engaged in the business of locating, acquiring and exploring
natural resource mineral properties and has acquired interests in several
mineral properties located in the State of Arkansas and Province of Ontario; and

    B.

the Company desires to engage the services of the Contractor to manage its daily
affairs as more particularly described herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of $1.00 paid by
the Company to the Contractor and the mutual covenants and agreements herein
contained and for other good and valuable consideration, the parties hereto
agree as follows:

ARTICLE 1
ENGAGEMENT

Engagement

1.1      The Company hereby engages the Contractor to provide to the Company the
services consistent with those ordinarily provided by a chief executive officer
for the Term (as defined in Section 3.1), and the Contractor accepts such
engagement. The services of the Contractor (the “Services”) shall include the
following:

  (a)

overseeing the overall operations and administration of the Company’s
exploration programs; and


--------------------------------------------------------------------------------

2

  (b)

performing such other duties and responsibilities as may be reasonably required
of the Contractor from time to time in keeping with the foregoing.

The Contractor shall provide the Services to the Company and, if requested by
the Company, to any and all of its subsidiaries from time to time.

Location

1.2      The Company and the Contractor agree that the services to be provided
hereunder by the Contractor shall be rendered in the Province of British
Columbia or at such other location as is mutually agreed to by the Contractor
and the Company, in the event of which the Company shall pay to the Contractor
all reasonable moving expenses incurred by the Contractor.

Reporting

1.3      The Contractor shall diligently devote sufficient working time,
attention, ability and expertise to successfully provide the Services to the
Company in a timely manner. The Contractor shall at all times well and
faithfully serve the Company and use his best efforts to promote the interests
of the Company. In providing the Services, the Contractor shall report to the
Company’s Board of Directors.

Directorship

1.4      During the Term, the Company shall nominate the Contractor for election
as a Director of the Company at all meetings of stockholders held for the
purpose of electing directors.

Vacations

1.5      The Contractor shall be entitled to a paid vacation of not less than
twenty (20) business days each calendar year during the Term, exclusive of
holidays and weekends.

ARTICLE 2
REMUNERATION

Fee

2.1      In consideration for providing the Services, the Company shall pay to
the Contractor a contract fee (the “Fee”) of USD $10,000.00 monthly during the
Term, payable on the first of each month. The Company shall be responsible for
payment of all value added taxes on the Fee. If, on the expiration of the Term,
the Company desires the Contractor to continue providing the Services and the
Contractor agrees to do so, the Company shall, unless the parties agree
otherwise, continue to pay to the Contractor the sum of USD$10,000.00 or such
renegotiated amount for each month or part thereof during which the Contractor
so continues to provide the Services.

Office Space; Expenses

2.2      In addition to the Fee, the Company shall:

--------------------------------------------------------------------------------

3

  (a)

provide to the Contractor office space, equipment (including necessary computing
equipment and software), furniture and supporting personnel in the Company’s
premises and at the expense of the Company to enable the Contractor to provide
the Services or pay to the Contractor the reasonable out-of-pocket expenses
incurred by the Contractor in securing its own office space and/or equipment;
and

        (b)

reimburse the Contractor for all reasonable out-of-pocket expenses incurred by
them in the course of providing the Services, as supported by copies of receipts
and other documentation (“Expenses”).

ARTICLE 3
TERM AND TERMINATION

Term

3.1      Subject to Section 3.2, the term of this Agreement shall commence on
March 1st, 2007 and terminate on February 28, 2008 (the “Term”).

Renewal

3.2      The Term shall automatically renew for an additional twelve month Term
unless either party gives ninety (90) days written notice to the other of its
intention not to renew this Agreement.

Termination

3.3      Notwithstanding anything contained herein to the contrary, this
Agreement may be terminated as follows:

  (a)

without cause by the Company, upon payment by the Company to the Contractor of a
lump sum equal to the Fee (plus value added taxes) for either (i) six months or
(ii) the remainder of the Term, whichever is greater (the “Termination Fee”);

        (b)

without cause by the Contractor, upon thirty (30) days written notice from the
Contractor to the Company; or

        (c)

with cause, as defined in Section 3.4, by the Company upon the Company giving
notice in writing to the Contractor, which notice shall state the nature and
substance of the cause.

Cause

3.4      For the purposes of this Agreement, “cause” is specifically limited to
an act or omission by the Contractor, which, as a matter of law, would
constitute just cause for the termination of the services of an executive after
the provision of all required notices.

Fees to date of Termination

--------------------------------------------------------------------------------

4

3.5      Upon termination of this Agreement, the Company shall immediately pay
to the Contractor all accrued and unpaid portions of the Fees due up to the date
of termination as well as any Expenses properly incurred prior to the date of
termination, as well as the Termination Fee due under paragraph 3.3(a) .

Disability

3.6      In the event of the Disability (as hereinafter defined) of the
Contractor from the date hereof until the expiry of the Term, the Company shall
pay to the Contactor 75% of the Fee, on a monthly basis, for the remainder of
the Term. The term “Disability” means the incapacity of the Contractor by reason
of mental or physical illness or disability to such an extent as to render the
Contractor incapable of providing the Services for a continuous period of more
than thirty (30) days, or for a total of sixty (60) non-consecutive days, in any
twelve (12) month period. Any payments pursuant to this Section 3.6 shall
commence 60 days after the commencement of the Disability.

Change of Control

3.7      In the event of a Change of Control of the Company (as defined herein)
the Company, upon written request by the Contractor, shall pay to the Contractor
a lump sum equal to the Fee (plus value added taxes) for twelve (12) months,
upon payment of which the Contractor shall be deemed to have resigned as a
director and officer of the Company. For the purposes of this section 3.7,
“Change of Control” means (i) the acquisition, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) of
beneficial ownership of 20% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; (ii) the approval by the stockholders of the Company of a
reorganization, merger or consolidation of the Company in which the individuals
and entities who were the respective beneficial owners of the common stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or (iii) a
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

ARTICLE 4
NON-DISCLOSURE

Agreement

4.1      The Contractor recognizes that, in the course of and as a result of
this Agreement, it shall or may directly or indirectly obtain Confidential
Information (as defined in Section 4.3) and as a result, the Contractor agrees
that it shall respect and adhere to the covenants contained in Section 4.2
hereof.

Covenant

--------------------------------------------------------------------------------

5

4.2      The Contractor covenants that at all times during the Term and
following the termination of this Agreement for any reason, it shall:

  (a)

hold in confidence and keep confidential all Confidential Information;

        (b)

not directly or indirectly use any Confidential Information except in the course
of performing the obligations of this Agreement; and

        (c)

not directly or indirectly disclose any Confidential Information to any person
or entity, except in the course of performing the obligations of this Agreement.

Confidential Information

4.3      For the purposes of Sections 4.1 and 4.2, "Confidential Information"
means technical and proprietary information known or used by the Contractor or
the Company in connection with the business of the Company, but excluding any
information which is a matter of public knowledge or becomes a matter of public
knowledge through any action by a person other than the Contractor.

Survival

4.4      The provisions of this Article 4 shall survive the expiry or
termination of this Agreement for a period of one (1) year.

Limitation

4.5      The provision of this Article 4 shall not prevent the Contractor,
following the termination of this Agreement, from providing his services to any
other person or entity.

ARTICLE 5
INDEMNITY

Indemnification by the Company

             The Company agrees to indemnify the Contractor from and against any
and all actions, causes of action, claims, demands or other proceedings made
against the Contractor in the course of or as a result of his position as a
director and officer of the Company on and subject to the terms of the
Indemnification Agreement attached to this Agreement as Schedule “A” .

ARTICLE 6
GENERAL PROVISIONS

Notice

6.1      Any notice in writing required or permitted to be given hereunder shall
be given by registered mail, postage prepaid, mailed in British Columbia to the
addresses stated above, or may be delivered by courier or personally. Any notice
delivered by courier or personally shall

--------------------------------------------------------------------------------

6

be effective on the actual date of delivery. Any notice delivered by mail as
aforesaid shall be deemed to have been received by the person to whom it is
addressed on the fourth business day after and excluding the date of mailing.
Either party may change its address for giving of notices hereunder by notice in
writing to the other party.

Applicable Law

6.2      Subject to Section 6.7, the provisions of this Agreement shall be
governed by and interpreted in accordance with the laws of British Columbia. The
parties irrevocably attorn to the exclusive jurisdiction of the courts of
British Columbia with respect to any legal proceedings arising here from.

Entire Agreement

6.3      This Agreement constitutes the entire agreement between the parties and
supersedes all prior communications, representations and agreements whether
verbal or written between the parties with respect to the subject matter hereof.
This Agreement may be amended or modified only by written instrument signed by
all parties hereto.

Independent Legal Advice

6.4      The Company has obtained legal advice concerning this Agreement and has
requested that the Contractor obtain independent legal advice with respect to
this Agreement. The Contractor hereby represents and warrants to the Company
that it has been advised to obtain independent legal advice, and that prior to
the execution of this Agreement it has obtained independent legal advice or has,
in its discretion, knowingly and willingly elected not to do so.

Severability of Clauses

6.5      If any one or more of the provisions contained in this Agreement is
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

Assignment

6.6      This Agreement is not assignable by either party.

Arbitration

6.7      Any dispute or controversy occurring between the parties hereto
relating to the interpretation or implementation of any of the provisions of
this Agreement shall be resolved by arbitration. Such arbitration shall be
conducted by a single arbitrator appointed by agreement between the parties, or,
in default of agreement, such arbitrator shall be appointed in accordance with
the provisions of the Commercial Arbitration Act of British Columbia or any
re-enactment or amendment thereof. Any arbitration shall be held in the City of
Vancouver. The rules of procedure to be followed shall be the domestic rules of
procedure of the British Columbia International Commercial Arbitration Centre
then in force. The decision arrived at by the arbitrator shall be final and
binding and no appeal shall lie therefrom.

Counterparts

--------------------------------------------------------------------------------

7

6.8      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed and delivered by
facsimile transmission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

    ARKANOVA ENERGY CORPORATION             By:       Witness     Brian Doutaz,
President         Name               Address                                    
  Witness   JOHN LEGG         Name               Address              

This is page 7 to the Consulting Agreement between the above parties dated for
reference March 1, 2007.

--------------------------------------------------------------------------------